Citation Nr: 0704937	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  07-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the veteran also disagreed with the 
initial 10 percent ratings assigned by the RO in March 2006 
for hearing loss and tinnitus.  The RO included those issues 
on the December 2006 statement of the case (SOC).  However, 
on the VA Form 9, received at the RO in December 2006, the 
veteran checked the box indicating that he did not wish to 
perfect an appeal for all issues listed on the SOC, but only 
wished to appeal the "[e]valuation of [p]ost [t]raumatic 
[s]tress [d]isorder, currently evaluated as 30 percent 
disabling."  The Board will limit its consideration 
accordingly.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in February 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


REMAND

On the December 2006 VA Form 9, the veteran requested a Board 
hearing at the RO.  Such a hearing has not been scheduled, 
and the veteran's request for such a hearing has not been 
withdrawn.  

Since such hearings are scheduled by the RO, this case is 
REMANDED for the following action:

A Travel Board hearing should be scheduled 
in accordance with the advancement of this 
appeal on the Board's docket.  The veteran 
should be notified of the time and place 
to report for the scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


